[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] DECISION AND JUDGMENT ENTRY
* * * * *
This matter is before the court sua sponte. It has come to the court's attention that the decision and judgment entry dated February 27, 1998, contains an error. Accordingly, the court hereby issues this notice of errata and orders that the February 27, 1998 decision and judgment entry is corrected by substituting the following:
  1. On page three, the text should state that the amount of uninsured motorist liability coverage limits established pursuant to a rejection of equivalent coverage signed by Walter Stacy, deceased, on June 7, 1977, was $12,500 per person/$25,000 per accident.
  2. On page twelve, the text of the first sentence of the first full paragraph should state that Nationwide asserts in its  second assignment of error that the trial court erred when it found that the uninsured motorist coverage limits under the policy were equal to the bodily injury liability coverage limits by operation of law.
  3. On page seventeen, the last sentence of the second full paragraph should read: "Accordingly, Nationwide's second
assignment of error is well-taken."  The next paragraph should reflect that Nationwide's third assignment of error is moot.
It is so ordered.
  _______________________________  George M. Glasser, J.
JUDGE
  _______________________________  Melvin L. Resnick, J.
JUDGE
  ______________________________  James R. Sherck, J.
JUDGE
CONCUR.